Citation Nr: 1636011	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's son




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to November 1977.  The Veteran died in January 2010, and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This rating decision was issued after a request for reconsideration from the appellant with respect to a February 2011 rating decision issued by the same RO.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  

In November 2014, the appellant testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of her testimony is associated with the claims file.  A previous hearing before a different VLJ was held in April 2014, but due to technical audio difficulties, a transcript of the testimony could not be created.  

In December 2014 the Board remanded the case to the RO for further development and adjudicative action.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's Certificate of Death indicates that the Veteran died in January 2010; his immediate cause of death was cardiopulmonary arrest, due to, or as a consequence of metastatic bladder cancer, with prostate carcinoma listed as an "other significant condition contributing to death but not resulting in the underlying cause."  

2.  During the Veteran's lifetime, service connection was in effect for a hearing loss disability effective from December 1, 1977, with a noncompensable rating assigned from December 1, 1977, a 20 percent rating assigned from February 9, 2000, and a 40 percent rating assigned, effective from April 8, 2003; fusion of the metacarpal phalangeal joint of the right thumb, rated as 10 percent disabling from December 1, 1977; compression fracture of the cervical spine at C5 with osteoarthritis, rated as 10 percent disabling from December 1, 1977; tinnitus rated as 10 percent disabling from April 8, 2003; and, bronchitis with recurrent pneumonitis, rated as noncompensable effective from December 1, 1977.  The Veteran's combined disability rating at the time of death was 60 percent.  

3.  The Veteran is not shown to have served in the Republic of Vietnam or any other designated area where the service department has determined that herbicide agents were used, and he is not shown to have been otherwise exposed to dioxin based herbicides during service.

4.  The Veteran's military occupational specialty (MOS) of boatswains mate carries a minimal probability of in-service asbestos exposure, and the record does not otherwise show that the Veteran was otherwise exposed to asbestos in service.  

5.  Neither the Veteran's fatal cardiomyopathy and/or metastatic bladder cancer, nor the prostate cancer, was present in service or for many years thereafter and they have not been shown to be related to active duty, to include claimed exposure to dioxin based herbicides in service.

6.  No service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death; and, the Veteran's service-connected bronchitis with recurrent pneumonitis is less likely than not related to the Veteran's fatal cardiopulmonary arrest.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Generally, notice for a cause of death claim must include: (1) a statement of the Veteran's disabilities, if any, that were service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the RO did not notify the appellant, prior to the initial rating decision, of information and evidence necessary to substantiate her cause of death claim, including a list of Veteran's service-connected disabilities in effect during his lifetime; or, what information and evidence that VA would seek to provide; or what information and evidence that the appellant was expected to provide; or, the process by which disability ratings and effective dates are established.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, that defect was cured when the RO sent a notice letter to the appellant in January 2015.  The letter complied with the Court's holding in Dingess and Hupp, supra, and the matter was subsequently readjudicated via a May 2016 supplemental statement of the case (SSOC).  

Further, VA has done everything reasonably possible to assist the Appellant with respect to the cause of death claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records and personnel records have been associated with the record to, among other things, determine whether the Veteran served in the Republic of Vietnam during the Vietnam era and/or determine the likelihood of any in-service asbestos exposure.  

Also, in response to the appellant's request that the RO provide her copies of the Veteran's ship deck logs, in accordance with the Freedom of Information Act (FOIA), the RO notified the appellant in September 2011 correspondence that it was not in possession of the Veteran's ship deck logs.  The RO provided the appellant with copies of the Veteran's service treatment records and DD Form 214, and provided the appellant with forms to help the appellant obtain additional military records as well as information on how to request a ship's history and deck logs.  

The appellant was afforded an opportunity to provide testimony in support of her cause of death claim.  The VLJ who conducted the hearing in noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claim and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.

In this case, the appellant has asserted two possible theories of entitlement.  The appellant asserts that her late husband's prostate cancer was due to in-service Agent Orange exposure during service in Vietnam, and, also asserts that his fatal cardiopulmonary arrest is related to his service-connected chronic bronchitis with recurrent pneumonitis, which she believes is related to in-service asbestos exposure or to Agent Orange exposure (via a link to coronary artery disease - from which the Veteran also suffered).  

No medical opinion has been obtained with regard for the appellant's DIC claim as it related to the Veteran's prostate cancer; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran's prostate cancer was listed as a contributory cause of death; however, as will be discussed in full below, the available service treatment records are absent of any complaints, findings, or treatment for prostate cancer (or coronary artery disease) while on active duty and the post-service medical evidence shows that the onset of cancer (and coronary artery disease) was many years after service separation.  The weight of the evidence demonstrates that the Veteran did not service in the Republic of Vietnam and was not exposed to dioxin based herbicides during service.  As will be discussed in greater detail below, there is no in-service injury, disease or event to which prostate cancer or coronary artery disease could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current DIC claim with respect to the disabilities she believes are related to in-service herbicide exposure.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion relating the Veteran's prostate cancer and/or coronary artery disease to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a).  There is otherwise sufficient evidence to decide the claim.

Regarding the appellant's assertion that her late husband's death-causing cardiopulmonary arrest is related to asbestos exposure, and/or to the service-connected chronic bronchitis with recurrent pneumonitis, the RO obtained a medical opinion to address this assertion in April 2016.  The opinion is adequate because it is based on a review of the record, including an April 2014 private medical opinion, and is accompanied by a complete rationale based on sound medical principles.  

Finally, this case was previously before the Board in December 2014, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case appears to have been accomplished.  Specifically, the RO sent a proper notice letter to the appellant which complied with the holding in Hupp; obtained the Veteran's outstanding personnel records, and undertook appropriate development to determine the likelihood of whether the Veteran was exposed to asbestos during service.  The RO also obtained an adequate medical opinion as noted above.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Given the circumstances of this case, no additional notice or assistance would change the outcome, and therefore VA's duties are met.  


II.  Cause of Death

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a) (2015).  

A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

In the present case, the cause(s) of death listed on the Veteran's death certificate was cardiopulmonary arrest, due to, or as a consequence of metastatic bladder cancer, with prostate carcinoma listed as an other significant condition contributing to death but not resulting in the underlying cause.  No other contributory causes were identified.  

During the Veteran's lifetime, service connection was in effect for:  (1) a hearing loss disability effective from December 1, 1977, with a noncompensable rating assigned from December 1, 1977, a 20 percent rating assigned from February 9, 2000, and a 40 percent rating assigned, effective from April 8, 2003; (2) fusion of the metacarpal phalangeal joint of the right thumb, rated as 10 percent disabling from December 1, 1977; (3) compression fracture of the cervical spine at C5 with osteoarthritis, rated as 10 percent disabling from December 1, 1977; (4) tinnitus rated as 10 percent disabling from April 8, 2003; and, (5) bronchitis with recurrent pneumonitis, rated as noncompensable effective from December 1, 1977.  The Veteran's combined disability rating at the time of death was 60 percent.  

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing in-service incurrence of a disease or injury and a causal relationship between a present disability and the in-service disease or injury is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Malignant tumors are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is undisputed that the Veteran's fatal bladder cancer and contributory prostate cancer had its onset many years following discharge from service.  Likewise, continuity of symptoms since service is not demonstrated.  However, regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The applicable laws and regulations provide that if a veteran was exposed to herbicides in service, certain enumerated diseases, including prostate cancer and ischemic heart disease, will be presumed to be the result of such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The appellant asserts that the Veteran served in the Republic of Vietnam, and should therefore be presumed to have been exposed to herbicides such as Agent Orange, during service.  She further asserts that the Veteran's death-causing bladder cancer is related to his prostate cancer, which she believes resulted from in-service Agent Orange exposure.  

In support of her claim, the appellant refers to a March 2011 memo from a physician who treated the Veteran prior to his death.  The physician, Dr. A.T., stated that the Veteran had a history of exposure to Agent Orange while serving in Vietnam.  He subsequently developed prostate cancer in June 1998 that was treated with Brachy Therapy in 1998.  He then developed Bladder Cancer in February 2008, that was high grade and invasive.  He required chemotherapy and radiation from March to June 2008.  Dr. A.T. also indicated that bladder cancer is a known risk of Brachy Therapy.  

Notably, however, a claim of service connection for prostate cancer based on claimed in-service herbicide exposure was denied prior to the Veteran's death, in a September 2009 rating decision.  At that time, there was no evidence of a diagnosis of or treatment for prostate cancer in service or for many years following discharge from service.  Also, in response to a request for verification of Vietnam service, the National Personnel Records Center (NPRC) indicated that there was no evidence to substantiate any service in the Republic of Vietnam.  According to the Veteran's personnel records, he served aboard the USS Butte (AE-27) in 1972 and 1973.  The NPRC provided a history of the USS Butte which was deployed to the Western Pacific in December 1972.  In February 1973, the Butte had two "Line Periods" in the South China Sea and Gulf of Tonkin during which time she replenished ships that came alongside.  The ship departed for Hong Kong in early March 1973 and returned to the "line" on March 27, 1973 to deliver mail to the fleet off the coast of North Vietnam in the vicinity of Hai Phuong Harbor, returning to Subic Bay, Republic of the Philippines in April 1973.  After a final replenishment mission to the coast of North Vietnam on April 12, 1973 the Butte set sail for the Equator to visit Singapore .  The ships final replenishment mission in 1973 was off the coast of South Vietnam on April 4-12, 1973.  The history did not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The NPRC also reported that the USS Butte deck logs from February and March 1973 concurred with the ships 1973 history, and likewise do not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  

The appellant has not provided any contradictory evidence in this regard, and no additional evidence obtained after the Veteran's death alters the above findings.  

Accordingly, the evidence does not support a finding of in-country Vietnam service, and therefore the Veteran is not entitled to the presumption of in-service herbicide exposure.  Furthermore, other than the unsubstantiated claims by the late Veteran prior to his death, and his wife, the evidence does not otherwise suggest that the Veteran was exposed to such herbicides during service.  Although Dr. A.T. noted in his March 2011 memorandum that the Veteran had a history of exposure to Agent Orange while serving in Vietnam, Dr. A.T. does not provide any corroborating evidence in this regard, and there is nothing to suggest that this finding was based on anything more than the Veteran's own self-reported history, which was recorded without any supplementary independent corroboration regarding the accuracy of that history.  The Board places greater evidentiary weight on the findings from the NPRC as to whether the Veteran's Navy service in the off shore waters of Vietnam qualifies as Vietnam service for purposes of the presumption of herbicide exposure.  

In light of the foregoing, the Board concludes that the Veteran is not entitled to the presumption of herbicide exposure, and the evidence does not otherwise suggest that the Veteran was exposed to such herbicides in service.  See 38 C.F.R. § 3.309(e).  The Veteran served during the Vietnam era aboard a Navy ship which was stationed in the off shore waters of Vietnam, but the Veteran's service does not qualify under one of the presumptions of herbicide exposure, and actual exposure has not been demonstrated.  

Likewise, the evidence does not show, nor does the appellant assert, that the Veteran's bladder cancer or prostate cancer was present to a compensable degree within the first post-service year.  As such, the Veteran's death-causing bladder cancer and contributory prostate cancer may not be presumed to have been incurred during service.  Similarly, the Veteran had a diagnosis of coronary artery disease during his lifetime, which has also been linked to Agent Orange exposure; however, as noted above, the Veteran is not presumed to have been exposed to in-service herbicides and actual exposure has not been demonstrated.  Likewise, coronary artery disease was not shown to a compensable degree within the first post-service year, and therefore coronary artery disease may not be presumed to have been incurred in service.  

In addition, the Veteran's death-causing bladder cancer, contributory prostate cancer, and coronary artery disease have not been shown to be related to any disease or injury incurred in service, including the Veteran's service-connected disabilities.  

In this regard, the appellant asserts that the Veteran's immediate cause of death - cardiopulmonary arrest, is linked to his service-connected chronic bronchitis with recurring pneumonitis and/or claimed asbestos exposure.  In support of this theory of entitlement, the appellant submitted an April 2014 memorandum from private pulmonologist, Dr. T.M., MD.  Dr. T.M. received information from a Veterans Services Technician that the Veteran died from a heart condition; and, that during his lifetime, service connection was established for bronchitis with recurrent pneumonitis.  Dr. T.M. also noted that the Veteran had been under his care from September 2003 until approximately August 2009 when he moved out of the area.  Dr. T.M. indicated that the Veteran reported exposure to asbestos while on Navy ships at a new patient assessment in September 2003.  

Dr. T.M. referred to pulmonary function testing (PFTs) from September 2003 which revealed mild to moderate obstructive pulmonary impairment which showed a dramatic response to bronchodilator therapy.  A June 2004 reassessment showed similar findings.  However, in May 2005, the Veteran's results showed obstructive pulmonary impairment with no appreciable response to bronchodilator therapy.  Overall his lung function had slightly diminished when compared to previous studies.  Six months later, the Veteran's results showed mild small airways disease with no appreciable response to bronchodilator therapy.  It was during that time that the Veteran was treated for pneumonia with acute episodes of bronchitis.  In October 2006, the PFTs were repeated and in summary the small airways disease did show a good response to bronchodilator therapy.  He was noted to have air trapping.  Dr. T.M. commented that, overall, his lung function had improved compared to previous studies.  In January 2008, the results were consistent with mild emphysema and stable.  In March 2009, his last PFT remained consistent with mild chronic obstructive pulmonary disease (COPD).  

Dr. T.M. also noted that the Veteran was prescribed optimal pulmonary medicines to manage his COPD and asthma; and, he was prescribed antibiotics and placed on steroid therapy for pneumonia from May through August 2005, was treated with antibiotics for recurrent bronchitis in November 2005 and April 2006, and was given antibiotics and steroids from January to February 2007 to treat symptoms.

Dr. T.M. indicated that throughout the Veteran's care, his respiratory health was found to be greatly affected by his recurrent bronchitis episodes.  He noted that the Veteran was hospitalized in July 2005, April 2006, and May 2006 for cardiac and pulmonary health.  According to Dr. T.M., the Veteran's dyspnea had a direct effect on his cardiac status.  Dr. T.M. opined that the Veteran's death was the clinical course that could be expected given correlation with his pulmonary and cardiac history as he knew it to be.  Dr. T.M. indicated that the clinical course of the COPD/emphysema associated with asbestos exposure is usually one of slow but progressive deterioration, and death is often the result of respiratory compromise, noting that the lungs are at increased risk of pneumonia and respiratory failure.  

Subsequent to that opinion, the RO reviewed the Veteran's personnel records and determined that the Veteran's military occupational specialty (MOS) during the time period in question was that of boatswain mate.  Then, the RO, in following standard protocol for claims based on asbestos exposure, referred to a chart showing Navy Job Titles and the probability of exposure to asbestos based on the job title.  In this case, the RO determined that the Veteran's title of Boatswain's Mate (BM) had only minimal probability of exposure to asbestos in service.  See May 2002 VA memorandum regarding asbestos claims, p. 3.  

In an April 2016 medical opinion, a VA physician reviewed the Veteran's medical records, and opined, in pertinent part, as follows:  

(1)  It is less likely than not that the Veteran's service-connected bronchitis with recurrent pneumonitis was a contributory cause of death.  The physician reasoned that the cause of death is documented as cardiopulmonary arrest secondary to metastatic bladder cancer, with prostate cancer as contributory; and, a lung condition was not listed as a cause or contributory.  The physician explained that cardiopulmonary arrest is a subit cease (sic?) of the cardiopulmonary functions, that in this Veteran's case, was a result of the metastatic bladder cancer, and not from his lung problems.  Although the Veteran had COPD, and his PFT's showed slow deterioration of the pulmonary function, this was not related to the cause of death in this Veteran, who had, as per the records indicate, a very aggressive metastatic bladder cancer, which ultimately was the cause of his death.  The physician indicated a review of Dr. T.M.'s reports, and although he explained in detail the deterioration of the pulmonary function, there was no factual or evidence explanation of a relationship with the cause of death.  

(2) & (3)  The physician also opined that the Veteran's COPD, emphysema and/or asthma, at least as likely as not, had their clinical onset during service, and were, as likely as not, related to the Veteran's service-connected bronchitis with recurrent pneumonitis.  To support this opinion, the physician pointed to the STRs showing recurrent pneumonia and treatment on multiple occasions with antibiotics.  The physician referred to a sound medical principle that constant inflammation in the airways can cause COPD; and, because the Veteran continued to have recurrent pneumonia, this likely contributed to the development of COPD.  

(4)  The Veteran's COPD, emphysema and/or asthma were not aggravated (i.e., permanently worsened) beyond the natural progress due to the Veteran's service-connected bronchitis with recurrent pneumonitis.  Regarding the COPD, the physician noted that this problem has followed the natural course of the disease, with slow progression over the years; and, there is no evidence of aggravation in the medical records reviewed.  

(5)  It is less likely than not that the Veteran's service-connected bronchitis with recurrent pneumonitis, or the COPD, emphysema and/or asthma were a contributory cause of the Veteran's death.  The physician reasoned that the cause of death is documented as cardiopulmonary arrest secondary to metastatic bladder cancer, with prostate cancer as contributory.  The Veteran's lung conditions of bronchitis, pneumonitis and COPD were not listed as an immediate, consequential, or contributory cause of death on the death certificate.  The physician explained that cardiopulmonary arrest is a subit cease (sic) of the cardiopulmonary functions, that in this case, as the [death certificate certifies], it was a result of the metastatic bladder cancer, and not from his lung problems.  Although the Veteran had COPD, and his PFT's show slow deterioration of the pulmonary function, this was not related to the cause of death in this Veteran, who had, as per the records, a very aggressive metastatic bladder cancer, which ultimately was the cause of his death.  The physician specifically indicated a review of the reports/memorandum of Dr. T.M.; and, although Dr. T.M. explained in detail the deterioration of the pulmonary function, there is no factual and evident explanation of a relationship with the cause of death.  This physician found that the Veteran's lung ailment(s) were not of such severity as to have a material influence in accelerating death.  The physician reiterated that in this case, the Veteran's primary causes of death were, "by their very nature....so overwhelming that eventual death can be anticipated irrespective of co-existing conditions."  The physician further indicated that although the Veteran's COPD/recurrent pneumonitis involved "an active process affecting vital organs," it did not have a "debilitating effect and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarly causing death."  Notably, the physician found that the Veteran's COPD/lung problems were not aggravated, and were not in end stage according to the last PFTs of record - there was only mild obstruction in the airways with no change in the diffusion capacity; and, his COPD was stable for at least 3 years prior to death as documented by Dr. T.M.

In sum, the April 2016 opinion from a VA physician clearly explains that the Veteran died from aggressive metastatic bladder cancer, irrespective of his cardiopulmonary function.  The physician opined that the Veteran's current COPD/emphysema/asthma were as likely as not related to his service-connected bronchitis with recurrent pneumonitis; however, the physician indicated that the Veteran's pulmonary function at the time of his death was not sufficiently severe to have caused death, lent in the production of death, or contributed to death.  The physician, in essence, explained that it was the bladder cancer that caused the cardiopulmonary arrest, and not the Veteran's lung disorder(s).  The physician specifically found that the Veteran's lung ailment(s) were not of such severity as to have a material influence in accelerating death; and, that the Veteran's primary causes of death were, by their very nature, so overwhelming that eventual death could have been anticipated irrespective of his co-existing conditions, particularly where, as here, the Veteran's COPD/recurrent pneumonitis did not have a debilitating effect and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarly causing death.  

The above opinion is highly probative and weighs against the claim of service connection for the cause of the Veteran's death.  The opinion addresses the statements by Dr. T.M., and provides adequate rationale based on sound medical principles and a review of the medical record.  

Likewise, the VA physician's opinion outweighs the opinion of Dr. T.M., who essentially opined that the clinical course of the COPD/emphysema associated with asbestos exposure is usually one of slow but progressive deterioration, and death is often the result of respiratory compromise, noting that the lungs are at increased risk of pneumonia and respiratory failure.  First, the opinion assumes that the Veteran was exposed to asbestos in service, which has not been corroborated.  Next, the opinion relies on a finding that death in COPD patients generally results from respiratory compromise; however, that opinion does not take into consideration the fact that the Veteran's death was imminent not due to the respiratory compromise, but rather, due to the metastatic bladder cancer.  The opinion is therefore outweighed by the VA opinion which considers all of the factors leading to death, as well as the severity of the Veteran's service-connected lung condition prior to the Veteran's death.  

In this case, the weight of the evidence is against a finding of in-country service in the Republic of Vietnam, against a finding of in-service asbestos exposure, and against a finding that the Veteran's prostate and bladder cancers are otherwise related to service.  Furthermore, the competent and probative medical evidence shows that a service-connected disability, including the Veteran's service-connected lung condition and related COPD did not cause or materially contribute to the Veteran's death.  Moreover, as explained by the VA examiner in April 2016, the Veteran's service-connected lung disorder(s) were not severe enough at the time of death to be considered contributory, particularly in light of the severity and aggressive nature of the bladder cancer at the time of death.  

As such, no service-connected disability was a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.  

For these reasons, the preponderance of the evidence is against the claim and service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


